Me. Justice HaelaN,
after stating the facts as above recited, delivéred the opinion of the court.
The present case differs materially from United States v. State Bank, 96 U. S. 30. Our judgment there proceeded upon the ground, that the gold certificates deposited in the sub-treasury by Smith, the cashier of the State National Bank of Boston, were known by Hartwell, at the time he received them, to be the property of that bank, and not of Mellen, Ward & Oo. The deposit was made by-Smith, in the presence of Carter; and, although the receipt for the' certificates was made out to Mellen, Ward & Co. or order, it was immediately indorsed by Carter, in the name of his firm, to Smith as cashier. The cancellation of the certificates and their transmission to the Treasurer of the United States at Washington, was, therefore, in derogation of the rights of the bank. It was adjudged that money or property of an innocent person, Avhich had gotten into the coffers of the nation by means of fraud to which its agent was a party, could not be held by the government against the claim of the wronged and injured party.
There is no room in the present case for the application of that principle. Apart from his responsibility for the crime committed in using the money of the United States, Cartér, representing Mellen, Ward & Co., was under a legal obligation to replace the amount abstracted from the sub-treasury. Of liis purpose to do so Hartwell Avas informed. But he had no reason to believe that Carter would bring him money or securities which belonged to some one else, and which he could not rightfully deliver in discharge of his indebtedness to the government. When-the draft of $125,000 Avas delwered by Carter to Hartwell, the latter Avas unaware of the means by which the former had obtained it from Smith, the cashier of appellant. *410.It was, on its face, tbe property of Mellen, Ward & Co. Upon its receipt by Hartwell for the United States, tbe government acquired tbe same rights, in reference, to it, that any private / citizen, receiving it in tbe course of business, would have acquired. ' That the bank, by its cashier, made- and delivered tbe - draft to Carter upon the faith of his promise to give immediately, in return, Mellen, Ward & Co.’s draft on New York for/ the same amount, with $100,000 in United States gold certificates attached, or else the receipt of The Adams Express Company for that amount in gold, is a circumstance that does not affect the( legal rights of the United States, to whom the draft ' was passed without knowledge, by its agent, of the condition upon which' Mellen, Ward & Co. had received it. from the bank’s cashier. Nor do we deem of any significance the fact that Hartwell promised to return to Carter the money which the latter should place in the sub-treasury for the' purpose of concealing from the officer supervising the examination of its books the criminal transactions in question. Carter knew that that promise could not be kept, without subjecting both himself and Hartwell to criminal prosecution, and it was no violation of his legal rightá for the agents of the government, after receiving from him the draft for $125,000, without any knowledge of the circumstances under which he had obtained it, to dispose of it and place the proceeds in the sub-treasury., After these proceeds reached the sub-treasury they could not be used . or withdrawn except in the mode prescribed by law. The essential difference, therefore, between United States v. State Bank, ubi supra, and this case, is, that, in the former, the , agents of ■ the government appropriated to its use the property of an innocent person, knowing at the time that it belonged to' that person and not to the government, while in the present ' case, they received, in the discharge of a debt due the govern- ' ment, a draft belonging to the- debtor, 'without any knowledge or notice that the debtor had obtained it upon conditions which had not been complied with, or by means of fraudulent representations.
We perceive no ground to question the correctness of .the' judgment below, and it is Affirmed.